          Case 1:21-cr-00185-NONE-SKO Document 35 Filed 08/17/21 Page 1 of 5



 1   Kevin P. Rooney, #107554
     Of Counsel, HAMMERSCHMIDT LAW CORPORATION
 2   2445 Capitol Street, Suite 150
     Fresno, CA 93721
     Tel: (559) 233-5333
 3   Fax: (559) 233-4333
 4   Attorney for Defendant, GERARDO PEREZ
 5

 6                         IN THE UNITED STATES DISTRICT COURT FOR THE
 7                               EASTERN DISTRICT OF CALIFORNIA
 8
                                                     )
 9   UNITED STATES OF AMERICA,                       ) Case No.: 1:21-CR-185 NONE/SKO
                                                     )
10                  Plaintiff,                       )
                                                     ) Stipulation and Order Regarding
11          vs.                                      ) Property Bond and PreTrial Release
                                                     )
12   GERARDO PEREZ,                                  )
                                                     )
13                  Defendant.                       )
                                                     )
14                                                   )
                                                     )
15
            The parties to this action, by and through their respective counsel, hereby stipulate as
16
     follows:
17

18          1.      That Mr. Gerardo Perez was previously Ordered released pending trial pursuant to
19
     certain conditions.
20

21          2.      One of the conditions of release was the posting of a property bond encumbering
22   all available equity in the residence located at 2402 N. Wishon Avenue, Fresno California with
23
     that available equity to be a minimum of Two Hundred Thousand Dollars ($200,000.)
24

25          3.      Upon review of an appraisal of that Wishon Avenue property and the examination

26   of a preliminary title report, defense counsel has advised government counsel and the assigned
27
     PreTrial Services Officer, that the available equity is approximately One Hundred Sixty Nine
                                                     1
     Thousand Dollars ($169,000).
           Case 1:21-cr-00185-NONE-SKO Document 35 Filed 08/17/21 Page 2 of 5


             4.        Counsel for the government is aware of the above-described shortfall in equity
 1

 2   and is willing to accept the property bond for the Wishon Avenue property as security for Mr.

 3   Gerardo Perez’ release. Defense counsel represents to the Court that the assigned PreTrial

 4   Services Officer has been informed of the above-described shortfall in equity and that PreTrial
 5
     Services considers the Wishon Avenue property a suitable security with knowledge of that
 6
     shortfall.
 7

 8           5.        Counsel for the government and defense stipulate and agree that the Conditions of
 9   Release previously imposed by the Court should be modified as follows (the modified language
10
     is italicized):
11

12           (7)(i) execute a bond or an agreement to forfeit upon failing to appear or failure to abide
13           by any of the conditions of release, the following sum of money or designated property:
             A property bond secured by the total equity of not less than approximately $169,000 in
14
             the residence owned by Marry Ann Perez (girlfriend’s adult daughter)
15

16           6.        One of the conditions of release was Mr. Gerardo Perez’ immediate

17   transportation to an inpatient substance abuse treatment facility. Mr. Perez was ordered to be
18
     escorted by a responsible party coordinated by defense counsel. PTSO DeLaTorre has
19
     confirmed that the inpatient program which Mr. Perez has been ordered to attend will not
20
     transport him from the Fresno County Jail to that facility. Defense counsel has represented that
21
     Mr. Perez does not have any family members who are both available and suitable to transport
22

23   him. Defense Counsel has contacted the Fresno branch of the Office of the Federal Defender,

24   spoken with CJA coordinator Connie Garcia and confirmed that Federal Defender’s Office
25   personnel are not permitted to transport clients represented by CJA panel counsel. Defense
26
     counsel has also been advised that CJA compensation for transportation by an investigator or
27
     counsel may be challenged unless specifically ordered by the Court. Counsel for the government
                                                    2
           Case 1:21-cr-00185-NONE-SKO Document 35 Filed 08/17/21 Page 3 of 5


     and defense stipulate and agree that the Conditions of Release previously imposed by the Court
 1

 2   should be modified as follows (the modified language is italicized):

 3
             (7)(m) participate in the substance abuse treatment program at inpatient facility
 4
             Community Social Model Advocates and comply with all the rules and regulations of the
 5           program. You must remain at the inpatient facility until released by the pretrial services
 6           officer. A responsible party coordinated by defense counsel must escort you to all
 7           required court hearings and escort you back to the inpatient facility upon completion of

 8           the hearing. Defense counsel is authorized to use the services of a professional
             investigator, including but not limited to Robert Gonzalez, or defense counsel or other
 9
             members of counsel’s professional staff to perform the escorts described above. Defense
10
             counsel is also ordered to arrange Mr. Gerardo Perez’ initial transportation from
11           custody to the inpatient facility Community Social Model Advocates and authorized to
12           use the services of a professional investigator, including but not limited to Robert
13           Gonzalez, or defense counsel or other members of counsel’s professional staff, for that

14           transportation.

15   It is so stipulated:
16

17   Dated: August 16, 2021                                /s Kevin Rooney
                                                           KEVIN P. ROONEY
18                                                         Attorney for defendant
                                                           GERARDO PEREZ
19

20
     Dated: August 16, 2021                                PHILLIP A. TALBERT
21                                                         Acting United States Attorney

22                                                         /s_Katherine Schuh____________________
                                                           KATHERINE SCHUH
23                                                         Assistant United States Attorney
24

25

26

27

                                                      3
           Case 1:21-cr-00185-NONE-SKO Document 35 Filed 08/17/21 Page 4 of 5



 1                      IN THE UNITED STATES DISTRICT COURT FOR THE

 2                                  EASTERN DISTRICT OF CALIFORNIA

 3
                                                      )
 4   UNITED STATES OF AMERICA,                        ) Case No.: 1:21-CR-185 NONE/SKO
                                                      )
 5                  Plaintiff,                        )
                                                      ) Order Regarding Property Bond
 6          vs.                                       ) and PreTrial Release
                                                      )
 7   GERARDO PEREZ,                                   )
                                                      )
 8                  Defendant.                        )
                                                      )
 9                                                    )
                                                      )
10

11          Pursuant to the stipulation of the parties, and having duly considered the matter, the Court

12   makes the following findings:
13
            That the amount of equity available in the property located at 2402 N. Wishon Avenue,
14
     Fresno, California provides sufficient security for Mr. Gerardo Perez’ conditions of release;
15
            That a responsible individual must be responsible for transporting Mr. Perez from his
16
     custody facility to his inpatient substance abuse facility;
17

18          That the inpatient substance abuse facility will not provide that transportation;

19          That Mr. Perez does not have a family member that is both available and suitable to
20   provide that transportation;
21
            That the Office of the Federal Defender will not transport someone, such as Mr. Perez,
22
     who is represented by CJA Panel Counsel and not by the Office of the Federal Defender.
23
            Based on these findings, the stipulation of the parties, the PreTrial Services Reports, and
24

25   other evidence and arguments presented to the Court;

26

27

                                                       4
           Case 1:21-cr-00185-NONE-SKO Document 35 Filed 08/17/21 Page 5 of 5


               IT IS HEREBY ORDERED THAT:
 1

 2             The Conditions of PreTrial Release previously issued in the above-captioned case as to

 3   Gerardo Perez only are modified as set forth below (the modifications are italicized):

 4
               (7)(i) execute a bond or an agreement to forfeit upon failing to appear or failure to abide
 5
               by any of the conditions of release, the following sum of money or designated property:
 6
               A property bond secured by the total equity of not less than approximately $169,000 in
 7             the residence owned by Marry Ann Perez (girlfriend’s adult daughter)
 8
               (7)(m) participate in the substance abuse treatment program at inpatient facility
 9
               Community Social Model Advocates and comply with all the rules and regulations of the
10
               program. You must remain at the inpatient facility until released by the pretrial services
11             officer. A responsible party coordinated by defense counsel must escort you to all
12             required court hearings and escort you back to the inpatient facility upon completion of
13             the hearing. Defense counsel is authorized to use the services of a professional
               investigator, including but not limited to Robert Gonzalez, or defense counsel or other
14
               members of counsel’s professional staff to perform the escorts described above. Defense
15
               counsel is also ordered to arrange Mr. Gerardo Perez’ initial transportation from
16
               custody to the inpatient facility Community Social Model Advocates and authorized to
17             use the services of a professional investigator, including but not limited to Robert
18             Gonzalez, or defense counsel or other members of counsel’s professional staff, for that
19             transportation.

20
               All other conditions of PreTrial Release previously ORDERED remain in full force and
21
     effect.
22
     IT IS SO ORDERED.
23

24

25   Dated: 8/17/2021
                                                         ________________________
26                                                       Hon. SHEILA K. OBERTO
                                                         United States Magistrate Judge
27

                                                        5
